TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00082-CV


Fredia M. Alexander, Appellant

v.

Allan A. Alexander, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
NO. 212,914-D, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Fredia Alexander appeals a final judgment that was signed on December 18, 2008.
Notice of appeal was due 30 days from the date of the decree.  See Tex. R. App. P. 26.1.  Notice of
appeal in this case was due January 19, 2009, and was not filed until February 11, 2009.  Because
the notice of appeal was not timely filed, this Court does not have jurisdiction over the appeal. 
Accordingly, this appeal is dismissed for want of jurisdiction.


						Diane M. Henson, Justice
Before Chief Justice Jones, Justices Puryear and Henson
Dismissed for Want of Jurisdiction
Filed:   April 10, 2009